Citation Nr: 0125735	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 until July 
1979.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a January 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(the RO) which denied the benefit sought on appeal.

In August 2001, the veteran testified at a hearing which was 
chaired by the undersigned at the RO.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.   The veteran's right ankle has some limitation of motion, 
not amounting to marked limitation of motion.

2.  The nature of the veteran's injury, demonstrated pain on 
range of motion tests and a right ankle surgical procedure 
support the veteran's subjective complaints of pain with 
resulting functional loss. 


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a right 
ankle injury have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2001); DeLuca v. Brown, 8 Vet. App. 202 (1995). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right ankle disability.  In 
essence, he contends that his right ankle disability is more 
disabling than is currently recognized by VA.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

The schedular criteria

Under Diagnostic Code 5271, limited motion of the ankle, a 10 
percent disability rating is warranted for moderate 
limitation of motion of the ankle and a 20 percent disability 
rating is warranted for marked limitation of motion of the 
ankle. 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown. 38 C.F.R. § 4.31 
(2000).

The words "moderate" and "marked" are not defined in the VA 
Schedule for Rating Disabilities. "Moderate" is defined as 
"of average or medium quality, amount, scope, range, etc." 
Webster's New World Dictionary, Third College Edition (1988) 
at 871. "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous." Id. at 828.

Full range of motion of the ankle is measured from zero to 20 
degrees in dorsiflexion, and zero to 45 degrees in plantar 
flexion. 38 C.F.R. § 4.71, Plate II (2000).

Under Diagnostic Code 5010, traumatic arthritis substantiated 
by x-ray findings is rated under the degenerative arthritis 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2000). 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2000). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 
(2000).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

As a result of a December 1996 Board decision, the veteran 
was service connected for residuals of a right ankle injury 
in a January 1997 rating decision.  After VA examination of 
the veteran's right ankle, an April 1997 rating decision 
assigned the veteran a 10 percent evaluation due to moderate 
limitation motion of the ankle.

After the veteran's October 1999 request for an increased 
rating, his VA medical records for February 1997 through 
November 1999 were obtained.  A February 1997 record records 
that x-rays taken of the veteran's right ankle revealed no 
fractures, dislocations, or obvious joint space narrowing.  
The study of the veteran's right ankle was termed "normal."  
An April 1999 record shows the veteran complaining that the 
frequency of his right ankle pain increased from being 
occasional to being daily pain.  Examination revealed the 
veteran's right ankle had full range of motion, no pain on 
palpation, and no redness or swelling.  X-rays were again 
taken in April and May, revealing no significant abnormality 
of the bone, joint, or soft tissue.  However, a magnetic 
resonance imaging (MRI) of the veteran's right ankle in 
August of 1999 revealed a talar dome fracture with 
osteonecrosis involving the medial aspect of the talus.  
There was also a central focal depression in the articular 
surface.  This record then stated "evaluate for synovitis 
vs. necrosis."

The veteran underwent a VA examination in December 1999.  The 
veteran stated he fell on the ice in Germany while he was in 
the army in 1977 and had pain in his right ankle ever since.  
The veteran stated that in-service his injury was treated as 
a sprain, and he was treated with a wrap, crutches, and a few 
days off duty.  He stated he has sharp pains that occur 3 to 
4 times per day or when he turns his ankle the wrong way.  
These pains last approximately 3 to 4 seconds.  He rated 
these sharp pains as 9 out of 10, with 10 being the worst 
pain.  He also stated he has pain on walking that is about 4 
out of 10.  This pain becomes worse with extensive walking.  
The veteran complained of some weakness in the right ankle, 
as well as some stiffness.  He stated that his knee 
occasionally locks, gives way, and that it tires easily.  The 
veteran stated he initially treated the sharp pains with 
Motrin, but stopped because it upset his stomach.  The 
veteran estimated that he loses 100 percent function when his 
sharp pains occur.  The veteran wore a brace on his ankle.  
The veteran stated that he missed no days of work due to this 
disability, but at home it caused him trouble in playing with 
his children or doing anything that entailed significant 
exertion.

Upon examination, the veteran had 35 degrees of active 
plantar flexion and 40 degrees of passive.  There was no pain 
on active flexion, and pain on passive flexion began at 40 
degrees and was relieved when the ankle returned to a neutral 
position.  There was 30 degrees of active dorsiflexion, and 
35 degrees of passive dorsiflexion.  This caused no pain.  
The veteran's right ankle also had 10 degrees of active and 
passive inversion and eversion, with pain at 10 degrees on 
each.  This pain was relieved when the ankle was returned to 
a neutral position.  There was no edema, effusion, 
instability, redness or heat. However, some guarding was 
present.  Ankle strength was 5/5, and the veteran's gait was 
within normal limits. 

The examiner noted that the veteran's x-rays of May 1999 
showed no fractures or dislocations, and that an August 1999 
MRI showed a talar fracture with osteonecrosis of the medial 
talus.  The examiner also noted that VA orthopedic consult 
records indicated that the veteran had post-traumatic 
arthritis and that the veteran was being treated with NSAID.  
The examiner diagnosed the veteran with traumatic arthritis 
of the right ankle with a talar fracture, and tenderness in 
the medial malleolar area with no swelling, heat, or redness, 
and limited range of motion.

Also of record are surgical records which reveal that the 
veteran underwent an arthroscopy with synovectomy and 
drilling of the talus in March 2000.  Under the "findings" 
section of the operative report, it is stated that there were 
no significant degenerative or chondral lesions of the talar 
dome area.  The intertransverse and posterior inferior tibia 
and fibula ligaments were intact.  There was some 
proliferative synovitis in the lateral and medial gutter, 
which was debrided during the surgery.  These records show 
that the surgeon informed the veteran of the risks and 
limitations of the surgery.  The surgeon warned the veteran 
that he could not guarantee that the surgery would afford the 
veteran relief, and that it certainly would not cure the 
veteran's avascular necrosis of the right talus.  Regarding 
the surgery itself, records reveal that the veteran tolerated 
the procedure well.

As a result of this surgery, the veteran underwent another VA 
examination in September of 2000.  At this examination, the 
veteran still complained of intermittent pain in the right 
ankle that becomes worse upon extended walking or standing.  
The veteran reported that the pain worsens toward the end of 
the day and sometimes interferes with his sleeping.  The 
veteran used no cane, crutches, or corrective shoes.  Upon 
physical examination, the examiner wrote, "There is no 
inflammatory or arthritic changes seen.  The right ankle 
motion is in neutral position with the foot flexed 90 degrees 
to the ankle.  His dorsiflexion is about 10 degrees and 
plantar flexion is only 20.  He has flat arches and there is 
no varus or valgus angulation.  His range of motion is 
decreased at the ankle.  He does have angulation at the bony 
formation on the first metatarsal joint of the left side.  On 
the left side of the ankle, there is normal range of motion.  
The arches are good and dorsiflexion is 20 degrees and 
plantar flexion is 40 degrees."  The examiner's diagnosis 
stated, "Decreased range of motion on the right side of the 
ankle secondary to injury with changes of post-traumatic 
arthritis."

Analysis

Preliminary matter - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran filed for an increased rating for residuals of a 
right ankle injury in October of 1999.  After the evidence 
had been gathered and reviewed, the veteran was notified of 
denial of the claim in a rating decision dated January 2000.  
The veteran was also provided correspondence in January 2000 
detailing his procedural and appellate rights with regards to 
his claim.  After a timely filed notice of disagreement, 
additional evidence was submitted demonstrating recent 
surgery on the veteran's right ankle.  As a result of this 
new evidence, the RO issued a May 2000 rating decision 
denying a temporary total disability rating.  The RO also 
issued the veteran a Statement of the Case, which set forth 
the regulations applicable to the veteran's claim and the 
reasons and bases for its continued denial of the veteran's 
claim.  After the veteran filed a timely Substantive appeal, 
he underwent another VA examination of his right ankle.  This 
caused the RO to issue an October 2000 Supplemental Statement 
of the Case, which again set forth the applicable regulations 
and the evidence needed to substantiate the veteran's claim.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

In the instant claim, the veteran has been afforded VA 
medical examinations of his right ankle.  Records regarding 
the veteran's right ankle surgery from a private health care 
provider have been obtained, as have the veteran's recent VA 
medical records.  Additionally, the veteran has submitted 
testimony relating to his claim in a personal hearing of 
August 2001.  The Board has obtained all relevant records it 
is aware of that relate to the veteran's claim, and neither 
the veteran nor his representative have indicated that there 
is additional evidence pertinent to these claims that has not 
been obtained.

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulations.

Discussion

The veteran is currently rated under Diagnostic Code 5271, 
which rates on limitation of ankle motion.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  It has been observed 
that one Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  It has been similarly held that any change 
in Diagnostic Code by a VA adjudicator must be specifically 
explained. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5271, involving limitation of motion of the 
ankle, is the most appropriate diagnostic code in this case, 
based on the history, diagnosis and symptomatology.  Other 
diagnostic codes pertaining to the ankle involve pathology 
such as ankylosis and malunion of bones which are not present 
here. Although, arthritis has been identified, it is rated 
based on limitation of motion, so Diagnostic Code 5271 still 
is applicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5271, limited motion of the ankle, a 10 
percent disability rating is warranted for moderate 
limitation of motion of the ankle and a 20 percent disability 
rating is warranted for marked limitation of motion of the 
ankle.
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  The words 
"moderate" and "marked" are not defined in the VA Schedule 
for Rating Disabilities. "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc." Webster's New 
World Dictionary, Third College Edition (1988) at 871. 
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous." Id. at 828.

Full range of motion of the ankle is measured from zero to 20 
degrees in dorsiflexion, and zero to 45 degrees in plantar 
flexion. 38 C.F.R. § 4.71, Plate II (2000).

Range of motion testing during the veteran's VA examination 
of 1999 showed some limitation of motion of the right ankle.  
During this examination, the veteran had 35 degrees of active 
plantar flexion and 40 degrees of passive.  There was no pain 
on active flexion, and pain on passive flexion began at 40 
degrees and was relieved when the ankle returned to a neutral 
position.  There was 30 degrees of active dorsiflexion, and 
35 degrees of passive dorsiflexion.  In his diagnosis, the 
examiner in the veteran's December 1999 examination stated, 
"the patient has slightly decreased range of motion of the 
right ankle."  

Because an increase in the veteran's current rating under 
Diagnostic Code 5271 requires a finding of "marked" 
limitation of motion, an increase based on the veteran's 
December 1999 examination results is inappropriate.

The veteran's September 2000 examination also showed some 
limitation of right ankle motion.  The veteran had 
dorsiflexion of 10 degrees and plantar flexion of 20 degrees.  
While this represents a greater degree of limitation of 
motion than that reported in the veteran's former VA 
examination, it is still insufficient for a finding of 
"marked" limitation of motion. 

In this regard, and significantly in the opinion of the 
Board, this examiner made no finding that the veteran had an 
abnormal gait.  Moreover, the veteran's gait was reported in 
his December 1999 examination as being within normal limits.  
As the veteran's limitation of motion was not to a degree 
that affected his gait further leads the Board to conclude 
that the veteran's limitation of motion was not "marked."  
That is the veteran's limitation of motion was not 
"noticeable," "obvious," or "conspicuous."  For these 
reasons, the Board finds that these range of motion results 
appropriately fit into the veteran's current rating based 
upon "moderate" limitation of motion.

The Board is of course aware that, although Diagnostic Code 
5271 in exclusively in terms of limitation of motion, 
disabilities may involve other pathology.  See 38 C.F.R. 
§ 4.21 (2001) [It is not expected, especially with the more 
fully described grades of disabilities, that all cases will 
show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.]  In this case, the record demonstrates that the 
veteran also experiences pain due to his service-connected 
right ankle disability.

The Board recognizes that the United States Court of Appeals 
for Veterans Claims, in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§ § 4.40, 4.45, 4.59 (2000).  In this case, the veteran has 
consistently maintained that he experiences pain.  VA medical 
records show the veteran complaining of right ankle pain in 
February 1997, prompting x-rays to be taken.  Despite 
negative x-ray findings, the veteran continued to complain of 
pain. The veteran is noted in an April 1999 VA medical record 
as stating that the frequency of his pain had increased to 
where he experienced it daily.  X-ray examination continued 
to yield negative findings, and it was not until an August 
1999 MRI was performed that the veteran's disability was 
discovered.  Additionally, the veteran demonstrated pain on 
range of motion testing during his December 1999 VA 
examination, as well as some guarding.  

In March 2000, the veteran underwent surgery in an attempt to 
improve his disability and the level of pain his injury 
induced.  This surgery also lends credence to the veteran's 
complaints of pain.  After the surgery, the Board notes that 
while the veteran complained of daily pain before his 
surgery, post-surgery he complained of intermittent right 
ankle pain.  Nevertheless, the veteran did and to the present 
day still does experience recurring right ankle pain.  

After having considered the evidence of record, which has 
been recapitulated above, the Board finds that there is 
additional disability present in the form of functional loss 
which is caused by the pain experienced by the veteran.  In 
the opinion of the Board, this functional loss is equivalent 
to that contemplated by the assignment of a 20 percent 
disability rating under Diagnostic Code 5271.  As a result, 
the Board finds that an additional 10 percent rating based on 
functional loss due to pain is warranted in this veteran's 
case.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a 20 percent disability rating is 
warranted under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  This is the highest rating available 
under the operative diagnostic code.  The veteran's claim is 
therefore granted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for residuals of a right 
ankle injury is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

